 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT EMERSON FELIX,                               Case No. 1:19-cv-01784-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
13           v.                                          PAUPERIS WITHOUT PREJUDICE
                                                         (ECF No. 5)
14    STEPHANIE CLENDENIN, et al.,
                                                         ORDER REQUIRING PLAINTIFF TO
15                       Defendants.                     SUBMIT NON-PRISONER APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
16                                                       CLARIFYING ASSETS OR PAY FILING FEE
17                                                       THIRTY (30) DAY DEADLINE
18

19          Plaintiff Scott Emerson Felix is a civil detainee proceeding pro se in this civil rights action

20   pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California Welfare and

21   Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the meaning of the

22   Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

23          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant

24   to 28 U.S.C. § 1915. (ECF No. 5.)

25          In his application to proceed in forma pauperis, Plaintiff reported that he has cash or

26   checking or savings accounts in the amount of $1,476.00. (Id. at 2.) However, the Coalinga State

27   Hospital trust account statement attached to Plaintiff’s application indicates that, as of December

28   31, 2019, Plaintiff’s trust account had a balance of $349.90. (Id. at 8.) Plaintiff does not clarify
                                                        1
 1   the source of the cash balance he identified or state whether he has access to that money.

 2          As the evidence before the Court of Plaintiff’s assets is inconclusive, the Court will

 3   provide Plaintiff with an opportunity to clarify his financial condition and adequately demonstrate

 4   financial hardship.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      Plaintiff’s application to proceed in forma pauperis, (ECF No. 5), is DENIED,

 7                  without prejudice;

 8          2.      The Clerk of the Clerk is directed to send Plaintiff a blank application to proceed

 9                  in forma pauperis for a non-prisoner;

10          3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

11                  the attached application to proceed in forma pauperis, completed and signed, or, in

12                  the alternative, pay the $400.00 filing fee for this action;

13          4.      No extension of time will be granted without a showing of good cause; and

14          5.      Plaintiff is warned that the failure to comply with this order will result in

15                  dismissal of this action, without prejudice.

16
     IT IS SO ORDERED.
17

18      Dated:     January 24, 2020                            /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
